I am in accord with the views expresed by Judge Morrow, that if the Governor submit to a called session of the Legislature proposed legislation on any given subject, the whole subject is thus opened for such legislation as the law-making body may see fit to enact, and that the Fourth Called Session of the Thirty-fifth Legislature had the constitutional power to pass the Act or Acts complained of in this application.
I am further of the opinion that the application for this writ should be dismissed and the relator remanded. There is nothing in the record before us that presents any matter for our adjudication. There is no statement of the facts and nothing except the application, which under the unanimous holding of this court, is a mere pleading and proves nothing. We have no means of knowing if any of the things alleged in said application be true or not. For this additional reason, I think the application should be dismissed.
Dismissed. *Page 158